Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statements (IDS) have been considered by the examiner. The lined through references fall into one of the following categories:
Office Actions of US Applications do not qualify as prior art references, given the fact that they are not published documents readily available to the general public.
The reference includes incorrect information (i.e. the name does not match the US Publication or Patent number).
The reference is a duplicate listing, and therefore is already of record in the application.
The reference is not related to the claimed invention.
The listing of the reference is incomplete (i.e. lacks dates, etc.).

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 162, 16i, 284-6, 285, 58T, 63F, 62x, 74i, 28x, 81x, 81i, and 81j.  
	It should be noted that eliminating the subscript indicators from all reference characters would greatly simplify both the drawings and the description of the invention. Namely, elements that are structurally identical do not need to be called out with separate subscripted reference characters (for example, all roller wheels can be denoted with reference character “28”). 
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 372, 58i, 583, 584, 48j, 482, 521, 37, 501, 502, 622, 626, 28i, 625, 623, 632, 636, 61j, 63j, 63k, 611, 61c, 782-5, 28j, 812, 65, 40, 41, 42, 51, 53, 501, 502, and 58x.  
	It should be noted that eliminating the subscript indicators from all reference characters would greatly simplify both the drawings and the description of the invention. Namely, elements that are structurally identical do not need to be called out with separate subscripted reference characters (for example, all roller wheels can be denoted with reference character “28”). 
	Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "36" and "38" have both been used to designate the same element in Figure 3.  
	Reference characters "38" and "67" have both been used to designate the same element in Figure 16.  
	It should be noted that an overall element (such as carcass 36) should include an arrowhead at the end of its leader line.
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters “621-2” have been used to designate both “movable zones” in Figure 14and “reinforcing cables in Figure 23.  
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the reinforcing woven fabric being located “between the inner surface of the carcass and the reinforcing cables” as set forth in claims 2 and 20 (in fact, the opposite is shown in Figures 5 and 22); the reinforcing woven fabric being “closer to the inner surface” as set forth in claims 3-6; a second layer of reinforcing woven fabric disposed “between the ground-engaging outer surface and the reinforcing cables” as set forth in claims 9-10; the carcass being “more reinforced beneath each of the rolling paths than between the rolling paths” as set forth in claims 11 and 13; the reinforcing woven fabric having a density that is greater beneath the rolling paths as set forth in claims 12 and 14; the density of the reinforcement of the carcass varies in the widthwise direction of the track as set forth in claim 15; the density of the reinforcing woven fabric of the carcass varies in the widthwise direction of the track as set forth in claim 16; the carcass being reinforced closer to the inner surface beneath the rolling paths as set forth in claims 17-18 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
	It should be noted that claims 3-18 depend from claim 2, and set forth structure of various embodiments different than the embodiment disclosed in claim 2. Such combinations of embodiments is not shown in the drawings.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because it contains legal terms (see below).  Correction is required.  See MPEP § 608.01(b).

Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “comprises”, “comprising”, “means”, and “said,” should be avoided.

The disclosure is objected to because of the following informalities:  It is unclear what the following lists of reference characters are actually describing: 371-37m, 581-58T, 481-48N, 521-52B, 621-62m, 631-63F, and 551-55P. Namely, it is unclear whether the letters m, T, B, F, and P are meant to represent integers or specific elements. Furthermore, these groupings are undefined, and not all of the reference characters are present in the drawings.  It should be noted that eliminating the subscript indicators from all reference characters would greatly simplify both the drawings and the description of the invention. Namely, elements that are structurally identical do not need to be called out with separate subscripted reference characters (for example, all roller wheels can be denoted with reference character “28”). 
Appropriate correction is required.

The use of the term Kevlar, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-6, 9-18, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claims 2 and 20 set forth the limitation that the reinforcing woven fabric is located “between the inner surface of the carcass and the reinforcing cables”. However, this is not shown in the drawings nor described in the specification. In fact, the opposite is shown in Figures 5 and 22. 
	Claims 3-6 set forth the limitation that the reinforcing woven fabric is “closer to the inner surface”. However, as noted above, the drawings fail to show this feature, and the specification fails to describe this feature. 
	Claims 9-10 set forth the limitation of a second layer of reinforcing woven fabric disposed “between the ground-engaging outer surface and the reinforcing cables” (in addition to the reinforcing woven fabric located between the inner surface and the reinforcing cables as set forth in claim 2. This is the combination of embodiments that is neither shown in the drawings, nor disclosed in the specification. 
	Claims 11 and 13 set forth the limitation of the carcass being “more reinforced beneath each of the rolling paths than between the rolling paths”. Again, this is (in addition to the reinforcing woven fabric located between the inner surface and the reinforcing cables as set forth in claim 2. This is the combination of embodiments that is neither shown in the drawings, nor disclosed in the specification.
	Claims 12 and 14 set forth the limitation of the reinforcing woven fabric having a density that is greater beneath the rolling paths. However, this feature is neither shown in the drawings, nor disclosed in the specification. 
	Claims 15 and 16 set for the limitations of the density of the reinforcement of the carcass varies in the widthwise direction of the track and the density of the reinforcing woven fabric of the carcass varies in the widthwise direction of the track, respectively. However, this feature is neither shown in the drawings, nor disclosed in the specification. 
	Claims 17-18 set forth the limitation of the carcass being reinforced closer to the inner surface beneath the rolling paths. However, this feature is neither shown in the drawings, nor disclosed in the specification. Furthermore, this is (in addition to the reinforcing woven fabric located between the inner surface and the reinforcing cables as set forth in claim 2. This is the combination of embodiments that is neither shown in the drawings, nor disclosed in the specification.
	Therefore, the aforementioned limitations set forth in claims 2-6, 9-18, and 20 are all new matter. Furthermore, this application is a Continuation of parent application 16/121,419. The limitations set forth above are not shown or disclosed in the parent application, which also makes them new matter. The only time additional subject matter may be shown and disclosed in a continuing application is through a CIP (Continuation-in-Part) application.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “most” in claims 2 and 8 is a relative term which renders the claims indefinite. The term “most” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. No quantitative or qualitative limitations have been set forth in the claims to clearly define this term.
	
The term “elsewhere” in claims 13-14 and 18 is a relative term which renders the claims indefinite. The term “elsewhere” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. No quantitative or qualitative limitations have been set forth in the claims to clearly define this term.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 2-5, 7-11, 13, and 19-20 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Courtemanche (2003/0214187). 
	Per claims 2 and 20, Courtemanche shows an endless track 10, which is mountable around drive and roller wheels contacting the bottom run of the track 10. The track 10 includes a carcass with a ground-engaging outer surface 12, an inner surface 14 opposite thereto, a plurality of traction projections extending outwardly from the outer surface 12, and a plurality of wheel-contacting projections 15 extending from the inner surface 14. The inner surface 14 includes a plurality of rolling paths (namely on either lateral side of openings 26 & 28). These rolling paths extend in the widthwise direction of the track 10 and include “most” of the distance between the lateral edges of the track 10 and the wheel-contacting projections 15. The carcass is formed of elastomeric material with longitudinally extending reinforcing cables 40 embedded therein. Also embedded within the elastomeric material of the carcass is a reinforcing woven fabric 38, which is disposed between the inner surface 14 and the reinforcing cables 40, and extending beneath the rolling paths.
	Per claims 3-5, the fabric 38 is disposed closer to the inner surface 14 than to the reinforcing cables 40, the center of the carcass, and the neutral axis of the carcass in the thickness direction. 
	Per claim 7, the fabric 38 extends beneath the wheel-contacting projections 15.
	Per claim 8, the fabric 38 occupies “most” of the width of the track 10. 
	Per claims 9-10, the fabric 38 is a first reinforcing layer, and the carcass includes a second reinforcing layer of woven fabric 36 embedded between the ground-engaging outer surface 12 and the reinforcing cables 40.
	Per claims 11 and 13, the carcass is more reinforced beneath each of the rolling paths than between the rolling paths (due to the embedded core bars 32).
	Per claim 19, the wheel-engaging projections 15 contact a drive wheel to propel the track 10.  

Claim(s) 21 is/are rejected under pre-AIA  35 U.S.C. 102b as being clearly anticipated by Sugihara (2009/0302677). Sugihara shows a track meeting all of the limitations set forth in the above claim.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Courtemanche. Courtemanche does not disclose the distance between the reinforcing woven fabric 38 and the inner surface 14. However, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to locate the reinforcing woven fabric of Courtemanche any distance from the inner surface suitable for providing the desired flexibility of the track while also not exposing the fabric to wear due to physical contact with drive wheels and rollers.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references show endless tracks having reinforcement therein. For example, Doyle (2011/0316330) anticipates at least claim 21 of the instant application.

Regarding claims 12 and 14-18, the patentability of these claims cannot be determined, given the fact that these claims present new matter (i.e. undisclosed and unshown embodiments and/or combinations thereof.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON R BELLINGER whose telephone number is (571)272-6680. The examiner can normally be reached M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





							/JASON R BELLINGER/                                                                            Primary Examiner, Art Unit 3617